Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
No new grounds of rejection are presented within this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Interpretation
It is noted several claims utilize the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Accordingly, such claims are seen to exclude additional materials that would materially affect the basic and novel characteristics of the invention, namely imparting a smooth seal to cut edges of foam boards (¶ 4). 
Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutov (Integral/Structural Polymer Foams) in view of Kidwell (US 2010/0213633 A1).
Regarding Claim 1, Shutov teaches extrusion of foamed PVC with unfoamed integral skins are well known in the art (see Celuka process of Pages 113-116). The foams obtained are seen to be foamed cellular boards comprising smooth unfoamed exterior surface separated by a cellular network (see Figures 9.3 and 9.4). Shutov teaches densities of c.a. 0.4-0.5 g/cm3 can be obtained (Table 9.1). See also the top of page 112 at item “4)” where Shutov indicates PVC densities of 0.3-0.9 g/cm3 are typical. Therefore, Shutov describes densities that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shutov suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shutov. See MPEP 2123.
To the extent Shutov differs from the subject matter claimed by the presence of sealed caps at cut portions of the extrudate, Kidwell teaches sealing cut edges of foam boards via passing the board through heated rollers (Abstract) such as PVC boards (¶ 2). Kidwell teaches the sealing process provides the same look and feel as the surface of the uncut portions of a foam board and allows the sealed edge to have little or no ability to trap dirt (¶ 6). It would have been obvious to one of ordinary skill in the art to seal the cut edges of Shuov foam boards using the methods of Kidwell because doing so would provide the same look and feel as the surface of the uncut portions of a foam board and allows the sealed edge to have little or no ability to trap dirt as taught by Kidwell. 
Kidwell teaches a first set of rollers heat the edges above the Tg temperature to soften the polymer and a second set of rollers to press the cells closed/smooth the surface (¶ 31-32). The limitations referring to unmelted edges are referring to the process by which the edges are obtained and thus, the claims are formatted in a product-by-process format. Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 
The term “construction component” of the preamble is seen to merely constitute a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the foam boards claimed and those of the prior art, such foam boards are seen to be capable of being used as construction components in the absence of evidence to the contrary. Since no other materials are described by the prior art, no other materials or components that would materially affect the basic and novel characteristics of the invention are seen to be present. 
Claims 2-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutov (Integral/Structural Polymer Foams) in view of Kidwell (US 2010/0213633 A1) and Boutillier (U.S. Pat. No. 3,764,642).
Regarding Claims 2-7 and 14-16, Shutov teaches extrusion of foamed PVC with unfoamed integral skins are well known in the art (see Celuka process of Pages 113-116). The foams obtained are seen to be foamed cellular boards comprising smooth unfoamed exterior surface separated by a cellular network (see Figures 9.3 and 9.4). Shutov teaches densities of c.a. 0.4-0.5 g/cm3 can be obtained (Table 9.1). See also the top of page 112 at item “4)” where Shutov indicates PVC densities of 0.3-0.9 g/cm3 are typical. Therefore, Shutov describes densities that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shutov suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shutov. See MPEP 2123.
To the extent Shutov differs from the subject matter claimed by the presence of sealed caps at cut portions of the extrudate, Kidwell teaches sealing cut edges of foam boards via passing the board through heated rollers (Abstract) such as PVC boards (¶ 2). Kidwell teaches the sealing process provides the same look and feel as the surface of the uncut portions of a foam board and allows the sealed edge to have little or no ability to trap dirt (¶ 6). It would have been obvious to one of ordinary skill in the art to seal the cut edges of Shuov foam boards using the methods of Kidwell because doing so would provide the same look and feel as the surface of the uncut portions of a foam board and allows the sealed edge to have little or no ability to trap dirt as taught by Kidwell. 
Kidwell teaches a first set of rollers heat the edges above the Tg temperature to soften the polymer and a second set of rollers to press the cells closed/smooth the surface (¶ 31-32). The limitations referring to unmelted edges are referring to the process by which the edges are obtained and thus, the claims are formatted in a product-by-process format. Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 
Although Shutov does not describe a specific foam formulation with plasticizer, Boutillier teaches plasticized PVC compositions are known to procure foamed extrudates with rigid skins (Abstract; Col. 15, Lines 5-40). Boutillier teaches the foam obtained gives a skin with a smooth and glossy surface (Col. 3, Lines 11-16). It would have been obvious to one of ordinary skill in the art to create foamed articles of Shutov using the formulations of Boutillier because doing so would give foamed articles with skins possessing smooth/glossy surface as taught by Boutillier. Boutillier teaches the use of plasticized PVC (Example VII). The edges suggested by the combination of references is seen to be no different in structure than what would be derived from “PVC molecules solvated in a plasticizer” or “PVC particles in a flowable plasticizer”
The term “construction component” of the preamble is seen to merely constitute a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the foam boards claimed and those of the prior art, such foam boards are seen to be capable of being used as construction components in the absence of evidence to the contrary. Since no other materials are described by the prior art, no other materials or components that would materially affect the basic and novel characteristics of the invention are seen to be present. 
Regarding Claims 8, 9, and 17, Shutov teaches typical PVC foam profiles can have thicknesses of 6 mm (“8” of Figure 9.3) or 14 mm (“4” of Figure 9.3). 
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutov (Integral/Structural Polymer Foams) in view of Kidwell (US 2010/0213633 A1) and Boutillier (U.S. Pat. No. 3,764,642) and HowStuffWorks (“How to Cut Molding”).
The discussion regarding Shutov, Kidwell, and Boutillier within ¶ 12-17 is incorporated herein by reference. 
Regarding Claims 12 and 20, Shutov teaches profiles recognizable as trim pieces (e.g. baseboard or crown molding) that are 14 mm thick and 45 mm wide (see “4” of Figure 9.3), the latter being equivalent to 1.77 inches. As taught by HowStuffWorks, it is well known trim moldings typically come in 8, 10, or 12 feet lengths when sold. It would have been obvious to one of ordinary skill in the art to create trim moldings of Shutov’s profile with lengths of 8, 10, or 12 feet because doing so would procure trim pieces suitable for sale/use in building construction as taught by HowStuffWorks. 
Claims 1-9, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BCI Imaging (Foam Boards) in view of Kingsley (GB1013111A) and Shutov (Integral/Structural Polymer Foams).
Regarding Claims 1-7 and 14-16, BCI Imaging teaches PVC foam boards manufactured via Celuka process are available with a hard, smooth surface (Page 1), construed as foamed cellular boards comprising smooth unfoamed exterior surface separated by a cellular network. BCI Imaging teaches the boards can be cut or machined for use in signage, arts, crafts, or interior/exterior building materials (Page 1). 
The term “construction component” of the preamble is seen to merely constitute a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the foam boards claimed and those of the prior art, such foam boards are seen to be capable of being used as construction components in the absence of evidence to the contrary. 
BCI Imaging differs from the subject matter claimed in that sealed cut edges formed from PVC/plasticizer is not described and the density of the foamboards is not described. 
With respect to cut edges, Kingsley teaches methods of treating cut edges of foamed polyvinyl plastics from foamed blocks/slabs (Page 1, Lines 21-39 and 66-68). Kingsley teaches creating a skin by applying PVC plastisol (PVC particles in plasticizer/flowable medium) onto the cut surfaces followed by heating to effect gelling/setting/integral bonding (Page 1, Lines 75-82; Page 2, Lines 1-15). Kingsley teaches the method provides skins with dimensional stability/elasticity as well as creates a surface impervious to liquids/gasses that can be subsequently embossed (Page 2, Lines 23-41). It would have been obvious to one of ordinary skill in the art to seal the cut edges of the foams of BCI Imaging using the protocol of Kingsley because doing so would provide skins/sealed caps with dimensional stability/elasticity as well as create a surface impervious to liquids/gasses that can be subsequently embossed as taught by Kingsley. Since the skins/sealed caps created by Kingsley are cured via gelation of plastisol, such skins/sealed caps are construed as “unmelted edges”.
With respect to density Shutov teaches the Celuka extrusion process to create foamed PVC with unfoamed integral skins (Pages 113-116). Shutov indicates PVC densities of 0.3-0.9 g/cm3 are typical. Therefore, the density values are seen to be a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). BCI Imaging describes the various uses of commercial foam boards manufactured by the Celuka process and Shutov indicates foam boards manufactured via the Celuka process typically have densities spanning 0.3-0.9 g/cm3. Although each element claimed is not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art is the lack of actual combination of these elements in a single prior art reference. The fact that Shutov explicitly teaches 0.3-0.9 g/cm3 densities are typical in PVC Celuka foam boards and BCI Imaging discloses PVC Celuka foam boards indicates that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately: the foam boards of BCI Imaging would still function as foam boards suitable for various uses when created with the typical 0.3-0.9 g/cm3 density. As Shutov explicitly discloses 0.3-0.9 g/cm3 densities are typical of PVC Celuka foams, one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2143 (A). The described range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shutov suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shutov. See MPEP 2123. Since no other materials are described by the prior art, no other materials or components that would materially affect the basic and novel characteristics of the invention are seen to be present.
Regarding Claims 8, 9, and 17, BCI Imaging teaches Celuka foam boards can be used to create signage (Page 1). One of ordinary skill would readily infer cutting foam boards through its thickness in order to achieve sign-shaped materials. BCI Imaging describes thicknesses of 10, 13, or 19 mm (Page 1), inferring cut/machined articles with 10, 13, or 19 mm thickness. 
Regarding Claims 12 and 20, BCI Imaging teaches Celuka foam boards with thicknesses of 10, 13, or 19 mm (Page 1), inferring cut/machined articles with 10, 13, or 19 mm thickness. BCI Imaging differs from the subject matter claimed in that particular length/width/thickness after cutting is not described. However, BCI Imaging indicates the overall purpose of cutting is to create foamed PVC articles for signage, arts, crafts, or interior/exterior building materials (Page 1). It has been previously held that differences related to ornamentation/shape which does not serve a mechanical function is a matter of design choice that does not patentably distinguish a claimed invention from the prior art. See MPEP 2144.04(I) and 2144.04(IV). Accordingly, it would have been obvious to one of ordinary skill in the art to cut the PVC foam boards to BCI Imaging to any length/width/thickness where said length/width/thickness is desirable for a given signage, arts, crafts, or interior/exterior building article. 
Regarding Claim 13, it is noted that claim 13 is recited in the product-by-process format by use of the language, “prepared by a method comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The combination of references suggests cutting a foam board to result in cut edges with exposed cellular network, whereby a PVC plastisol (PVC particles in plasticizer/flowable medium) is applied to the cut edges. The references differ with the subject matter claimed by the relative shape of the resulting foam board component (i.e. two longitudinal sides and two end edges). However, BCI Imaging indicates the overall purpose of cutting is to create foamed PVC articles for signage, arts, crafts, or interior/exterior building materials (Page 1). It has been previously held that differences related to ornamentation/shape which does not serve a mechanical function is a matter of design choice that does not patentably distinguish a claimed invention from the prior art. See MPEP 2144.04(I) and 2144.04(IV). Accordingly, it would have been obvious to one of ordinary skill in the art to cut the PVC foam boards to BCI Imaging to any shape, inclusive of rectangular, where said shape is desirable for a given signage, arts, crafts, or interior/exterior building article.
Claims 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BCI Imaging (Foam Boards) in view of Kingsley (GB1013111A), Shutov (Integral/Structural Polymer Foams), and Fisher (U.S. Pat. No. 2,772,194).
The discussion regarding BCI Imaging, Kingsley, and Shutov within ¶ 22-30 is incorporated herein by reference.
Regarding Claims 10, 11, 18, and 19, Kingsley differs from the subject matter claimed in that a preferred thickness of PVC plastisol is not described. Fisher is also directed toward treating cut edges of foams with PVC plastisol (Col. 1-2). Fisher teaches fused plastisol layers ranging from 0.005-0.125 inch provides good flexibility and protection of the underlying foam body (Col. 2, Lines 22-35). It would have been obvious to one of ordinary skill in the art to fuse 0.005-0.125 inch plastisol layers to the cut foam substrates of BCI Imaging because doing so would provide good flexibility and protection of the underlying foam body as taught by Fisher. 
0.005-0.125 inches corresponds to 127-3175 microns, which is within the ranges of claims 10 and 18 and overlaps the ranges of claims 11 and 19. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Fisher suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Fisher. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are only partially persuasive. 
With respect to previous relied upon rationale that the softened edges of Kidwell are “unmelted edges”, Applicant argues a person skilled in the art would understand that the softened edges of Kidwell are melted in contrast to that set forth within the specification. Applicant specifically argues there is no way to distinguish “softening” and “melting” in PVC and that PVC is characterized solely by Tg and not Tm. 
While the Examiner does not agree with Applicant’s characterizations of Tg/Tm, the Examiner is nonetheless persuaded that the Kidwell reference fails to describe “unmelted edges” within the meaning of the present application. Specifically, Chanda (Plastics Technology Handbook) discusses the difference between Tg and Tm for polymers, whereby the former is commonly understood to be the transition temperature of which amorphous regions transition from glassy to rubbery solids and the latter is commonly understood to be the transition temperature where crystalline phases melt. As set forth within Table 1.5 of Chanda, although PVC is mostly amorphous it does in fact have both observable Tg and Tm. See also Summers (Journal of Vinyl & Additive Technology, 2008, 14, 3) who probes the various melting temperatures of PVC with differing plasticizer contents. At Table 1.5, Chanda indicates PVC has a Tg of roughly 81 degrees C and a Tm of roughly 212 degrees C. Summers indicates melt temperatures can vary widely depending on previous processing conditions / plasticizer concentrations, such as 140-190 degrees C (Figures 3 and 9). Turning to Kidwell, Kidwell teaches the heating roller used to heat PVC edges spans roughly 300-500 degrees F (roughly 150-260 degrees C). As the temperatures of Kidwell uses are well above Tg and are consistent with temperatures commonly associated with PVC melting and the sealing of PVC edges is seen to necessarily entail polymer chain movement/re-entanglement, it is concluded that the edges of Kidwell are not “unmelted edges” within the meaning of the present application. 
It is noted the rejections pertaining to Kidwell presented an alternative rationale predicated on the instant claims being product-by-process claims. It does not appear the alternative rationale was addressed within Applicant’s remarks and is therefore maintained. 
With respect to Kingsley, Applicant argues the reference describes applying plastisol as a skin material to an uncut broadside of a foam rather than a cut edge. The Examiner respectfully disagrees. Kingsley expressly teaches the foam sheets are cut from thicker blocks/slabs (Page 1, Lines 21-23) whereby the coating process renders the foams to be impervious to liquids/gasses (Page 2, 16-41). Thus, one of ordinary skill would readily understand Kingsley is describing applying plastisol to cut sides/edges in a manner that seals the foam and provides additional dimensional stability. The Examiner finds no particular restriction within Kingsley that such methods are restricted to broadsides of foam. Rather, Kingsley uses the more generic “at least one surface” of the foam (Page 1, Lines 45-52), which encompasses cut edges. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764